DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on May 12, 2022 in which claims 1, 4, 7, 9, 11-13, and 16 are presented for examination of which claims 1, 4, 7, 9, 11-13, and 16 were amended; claims 2-3, 5-6, 8, 10, 14-15 and 17-20 were canceled.

Allowable Subject Matter
Claims 1, 4, 7, 9, 11-13, and 16 now renumbered 1-8 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention relates to content/name/information centric networking. The closest prior art of record, Jacobson US Publication No. 2009/0287835 and White Creg US Patent No. 10,686702 and US Patent No. 10,547,702, disclose similar methodologies. However, the closest prior art of record failed to show “preemptive caching in a content-centric network (CCN), comprising: receiving, at a second node of the CCN, a content object being communicated to a first client connected to a first node of the CCN; performing, at the second node, a cacheability assessment of the content object; and preemptively caching the content object at the second node in response to the cacheability assessment indicating an interest score of the content object exceeding an interest score of another content object already stored at the second node.” These claimed features being present in independent claims 1, 7, 9, 11 and in conjunction with all the other claimed limitations render claims 1, 7, 9 and 11 allowable over the prior art of record.

As per claims 4, 12-13 and 16, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 7, 9 and 11. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
May 21, 2022